DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The current Office action is in response to applicant’s amendment filed on July 29, 2021. 
Claims 1, 5-6, 10-12, and 15-16 have been amended.
Claims 1-20 are currently pending. 
Response to Arguments
Applicant’s arguments, see Pg. 9-10, filed July 29, 2021, with respect to Claim 9 have been fully considered and are persuasive.  The 112(b) rejection of the claim has been withdrawn. Applicant has corrected the claim language that rendered the claims indefinite. 
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Regarding claim 1, Applicant argues that Atzinger fails to disclose “the cable is within the cable guide and wherein the cable guide is couple to the C-arm” because Atzinger discloses that element number 32 is the cable strand and the joint 33 is the guide in [0038]. However, as noted in the previous Office action, Atzinger discloses that the cable strand contains a cable bundle that includes date lines, control lines and power supply lines in [0028]. Atizinger discloses that the cable strand (cable guide) is connected to the C-arm in [0028].  The C-arm is passively recited by the claim. The claim does not state that the Assembly further comprises a C-arm. 
Atzinger fails to achieve advantages of protecting and rotating the cable relative to the C-arm within a specific zone while preventing the cable from entering the interior region of the C-arm, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Applicant's arguments filed July 20, 2021 have been fully considered but they are not persuasive. Regarding the 112(b) rejection of Claim 16, Applicant argues that the amended claim 16 has corrected the indefinite claim language. However, the elements of “a cable” and “a C-arm of an imaging system” are recited passively. The claim fails to particularly point out whether or not “a cable” and “a C-arm of an imaging system are part of the claimed invention”.
Regarding 103 rejection claim 16, Applicant argues Atzinger fails to disclose a cable guide is coupled around the cable and the cable guide is coupled to the C-arm. However, as noted in the previous Office action, Atzinger discloses that the cable strand contains a cable bundle that includes date lines, control lines and power supply lines in [0028]. Atizinger discloses that the cable strand (cable guide) is connected to the C-arm in [0028].
Applicant’s arguments, see Pg. 13-15, filed July 29, 2021, with respect to claims 7-15 have been fully considered and are persuasive.  The 103 rejection of the claims has been withdrawn. Regarding claim 7, Applicant argues that Atizinger fails to disclose “a cable guide enclosing a portion of the cable” and “cable guide is couple to the C-arm”. However, as noted in the previous Office action, Atzinger discloses that the cable strand contains a cable bundle that includes date lines, control lines and power supply lines in [0028]. Atizinger discloses that the cable strand (cable guie) is connected to the C-arm in [0028].  Applicant further argues that Krug . 
In response to applicant's argument that Atzinger fails to achieve advantages of protecting and rotating the cable relative to the C-arm within a specific zone while preventing the cable from entering the interior region of the C-arm, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
However, Applicant has amended claim 7 to include subject matter directed to the interface being a bearing and the pair of stops extend from the bearing that was indicated as allowable in the Office action mailed on April 29, 2021. The combination of Atzinger and Van der Ende fail to disclose “the interface is a bearing and wherein the pair of stops extend from the bearing”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Regarding claim 1, the claim recites the element “the C-arm via a mounting base” passively which renders the claim indefinite. The claim fails to particularly point out whether or not the assembly further comprises the C-arm and the mounting base. The Examiner has interpreted the claim as “An assembly for a C-arm imaging system, comprising:
 a cable guide that operates to prevent a cable of the C-arm imaging system from entering an interior region defined within a C-arm on the C-arm imaging system, and
a mounting base;
 wherein the cable is positioned within the cable guide, and wherein the cable guide is coupled to the C-arm via the mounting base and configured to rotate relative to the C-arm”.
Claims 2-6 are rejected by virtue of their dependency. 
Regarding claim 16, the claim recites subject matter directed to a cable and a C-arm of an imaging system passively. The cable and the C-arm are not positively recited. The claim fails to particularly point out whether or not the cable and the C-arm are part of the claimed invention. The Examiner has interpreted the claim as “A method, comprising:
providing a C-arm and a cable supplying power to the C-arm;
 coupling a cable guide around a cable of a C-arm of an imaging system, wherein the cable guide is coupled to the C-arm and configured to rotate relative to the C-arm;
 rotating the cable guide relative to the C-arm; and 
limiting a rotation angle of the cable guide while rotating the cable guide relative to the C-arm.
Claims 17-20 are rejected by virtue of their dependency. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Atzinger (U.S. 2015/0335387) in view of Herrmann (U.S. 2012/0121071).
Regarding claim 1, as best understood:
Atzinger discloses an assembly for a C-arm imaging system, comprising: 
a cable guide (Fig. 7- Fig. 12, 32) that operates to prevent a cable (Fig. 7-Fig. 12, 32) of the C-arm imaging system from entering an interior region (Fig 7-Fig, 12, guide 32 prevents cable from entering C-arm region) defined within a C-arm (Fig. 7- Fig. 9 and Fig. 12, 4) on the C-arm imaging system,
wherein the cable is positioned within the cable guide ([0028], cable strand containing cable bundle), and wherein the cable guide is coupled to the C-arm ([0028], cable strand connected to C-arm) and configured to rotate relative to the C-arm ([0038], cable strand rotates).
However, Atzinger fails to disclose a mounting base; wherein the cable guide is coupled to the C-arm via the mounting base.
Herrmann teaches a mounting base (Fig. 2-4, 14); 
wherein the cable guide is coupled to the C-arm via the mounting base (Fig. 2-4, cable guide 8 mounted to C-arm 2 via mount 14).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the assembly of Atzinger with the mount taught by Herrmann in order to prevent 
Regarding claim 2, as best understood:
The combination of Atzinger and Herrmann discloses the assembly of claim 1, wherein the cable guide (Atzinger; Fig. 7-Fig. 12, 32) is configured to rotate around a rotational axis (Atzinger; [0038]-[0040], cable strand 32 rotates) arranged at an angle to a surface of a C-shaped portion of the C-arm (Atzinger; Fig. 8, cable guide 32 mounted at an angle to C-arm 4) of the C-arm imaging system to which the assembly mounts (Atzinger; Fig. 8, cable guide 32 mounted at an angle to C-arm 4), the cable guide including a rigid elongate portion extending outward from the rotational axis (Atzinger; Fig. 8, guide 32 extending outward) and configured to enclose a portion of the cable of the C-arm imaging system (Atzinger; [0028], cable bundle within strand or guide).
Regarding claim 3, as best understood:
The combination of Atzinger and Herrmann discloses the assembly of claim 2, further comprising a cable passage (Atzinger; Fig. 1-2, hollow cable passage 5; [0028], cable bundle within strand) extending through a first end (Atzinger; Fig. 1-2, hollow cable passage 5; [0028], cable bundle within strand) of the cable guide to a second end of the cable guide (Atzinger; Fig. 1-2, hollow cable passage 5; [0028], cable bundle within strand), the cable passage enclosing the portion of the cable (Atzinger; [0028], cable strand enclosed cable bundle), with the cable guide configured to engage the cable at the first end via the rigid elongate portion (Atzinger; [0038], cable strand 32 rotates) and to rotate around the rotational axis at the second end (Atzinger; [0038], cable strand 32 rotates).
Regarding claim 5, as best understood:
The combination of Atzinger and Herrmann discloses the assembly of claim 1, wherein the mounting base (Herrmann; Fig. 2-4, 14) is fixedly coupled to a C-shaped portion of the C-arm (Herrmann; Fig. 2-4, C-arm 2), wherein the mounting base (Herrmann; Fig. 2-4, 14) is rotatably coupled to the cable guide (Herrmann; Fig. 2-4, mount 14 connected to cable 8), and wherein the C-shaped portion of the C-arm (Herrmann; Fig. 2-4, C-arm 2) and the cable guide (Herrmann; Fig. 2-4, 8)are coupled together via the mounting base (Herrmann; Fig. 2-4, 14).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the assembly of Atzinger with the mount taught by Herrmann in order to prevent the cable from entering the inner radius of the C-arm to allow for easier C-arm movement and to prevent the cable from entering a sterile area (Herrmann; [0005] and [0008]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Atzinger (U.S. 2015/0335387) in view of Herrmann (U.S. 2012/0121071) as applied to claim 3 above, and further in view of Krug (U.S. 2003/0211766).
Regarding claim 4, as best understood:
The combination of Atzinger and Herrmann discloses the assembly of claim 3.
However, The combination of Atzinger and Herrmann fails to disclose wherein the first end press-fits to the cable with a smaller, first diameter, and the second end spaces apart from the cable with a larger, second diameter.
Krug teaches wherein the first end press-fits to the cable with a smaller, first diameter (Fig. 3, cable 212 goes through smaller portion of 202), and the second end spaces apart from the cable with a larger, second diameter (Fig. 3, second end 201 has larger diameter than 202).
.
Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Atzinger (U.S. 2015/0335387) in view of Van Der Ende (U.S. 2009/0074149).
Regarding claim 16, as best understood:
Atzinger discloses a method, comprising: 
providing a C-arm (Fig. 12, 4) and a cable (Fig. 12, 32; [0028], cable bundle having power supply lines) supplying power to the C-arm;
coupling a cable guide (Fig. 12, 32) around a cable (Fig. 12, 32; [0028], cable bundle having power supply lines) of a C-arm of an imaging system, wherein the cable guide is coupled to the C-arm ([0028], cable strand connected to C-arm) and configured to rotate relative to the C-arm ( [0038]-[0040], cable strand 32 rotates); 
rotating the cable guide relative to the C-arm ([0038], cable guide rotation).
However, Atzinger fails to disclose limiting a rotation angle of the cable guide while rotating the cable guide relative to the C-arm.
Van Der Ende teaches limiting a rotation angle of the cable guide while rotating the cable guide relative to the C-arm ([0031], maximum angle of rotation for cable guide 29).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the method of Atzinger with the angular limitation taught by Van Der Ende in order to improve the life of the hose and connections by reducing the risk of damage (Van Der 
Regarding claim 17, as best understood:
The combination of Atzinger and Van der Ende discloses the method of claim 16, wherein rotating the cable guide relative to the C-arm  (Van Der Ende; [0031], rotation of the cable guide about an axis) includes rotating the cable guide around a rotational axis arranged at an angle to a mounting surface of the C-arm (Van Der Ende; [0031], rotation of the cable guide about an axis), the cable guide rotatably coupled to the C-arm at the mounting surface (Atzinger; Fig. 7-12 guide 32 rotating while the C-arm rotates).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the method of Atzinger with the angular limitation taught by Van Der Ende in order to improve the life of the hose and connections by reducing the risk of damage (Van Der Ende; [0013]-[0014]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 18, as best understood:
The combination of Atzinger and Van der Ende discloses the method of claim 16, wherein coupling the cable guide around the cable (Atzinger; [0028], guide encloses cable) includes enclosing a portion of the cable between a first section (Atzinger; [0028], guide encloses cable) and a second section of a rigid elongate portion of the cable guide (Atzinger; [0028], guide encloses cable).
Regarding claim 19, as best understood:
The combination of Atzinger and Van der Ende discloses the method of claim 16, wherein rotating the cable guide relative to the C-arm includes rotating the cable guide via 
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the method of Atzinger with the angular limitation taught by Van Der Ende in order to improve the life of the hose and connections by reducing the risk of damage (Van Der Ende; [0013]-[0014]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Allowable Subject Matter
Claims 7-15 are allowable.
Claims 6 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior arts are Atzinger (U.S. 2015/0335387), Herrmann (U.S. 2012/0121071) and Van Der Ende (U.S. 2009/0074149).
Regarding claim 6, as best understood:
The combination of Atzinger and Herrmann discloses the assembly of claim 5.
However, the combination of Atzinger and Herrmann fails to disclose wherein the angle of the rotational axis to the surface of the C-shaped portion is between 15 degrees and 75 degrees.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed 
Regarding claim 7:
Atzinger discloses a system, comprising: 
a C-arm (Fig. 7- 12, 4); 
a cable coupled to a power source of the C-arm ([0028], cable bundle containing power supply lines); and
 a cable swivel assembly (Fig. 7-12, 32) configured to adjust a position of the cable relative to the C-arm, including: 
a base (Fig. 7-12, cable 32 mounted to C-arm);
a cable guide (Fig. 7-12, guide 32) enclosing a portion of the cable ([0028], cable bundle containing power supply lines), wherein the cable guide is configured to rotate relative to the C-arm ([0038], cable guide rotates), and wherein the cable guide is coupled to the C-arm ([0028], cable guide connected to C-arm).
Herrmann teaches a base (Fig. 2-4, 14) including a mounting surface (Fig. 2-4, 14) fixedly coupled to the C-arm (Fig. 2-4, -arm 2); 
a cable guide (Fig. 2-4, 8) rotatably coupled to the base (Fig. 2-4, 14) at an angle relative to the mounting surface (Fig. 2-4, cable 8 is attached to base at an angle), wherein the cable guide is coupled to the C-arm via the base (Fig. 2-4, cable 8 is attached to C-arm 2 with mount 14).

However, Atzinger, Hermann, and Van Der Ende fail to disclose wherein the interface is a bearing, and wherein the pair of stops extend from the bearing.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record. Claims 8-15 are allowable by virtue of their dependency. 
Regarding claim 20, as best understood:
The combination of Atzinger and Van Der Ende discloses the method of 16.
However, the combination of Atzinger and Van Der Ende fails to disclose wherein limiting the rotation angle of the cable guide while rotating the cable guide relative to the C-arm includes: allowing rotation of the cable guide to a first fully rotated position, a second fully rotated position, and a continuous plurality of intermediate rotated positions between the first fully rotated position and second fully rotated position, with the first fully rotated position and second fully rotated position separated by 180 degrees of rotation or less; and stopping the cable guide from rotating beyond the first fully rotated position or second fully rotated position.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record, if rewritten to overcome the 112(b) rejection above and if rewritten in independent form to include all of the limitations of the base claim and any intervening claim.
Conclusion

Baumann (U.S. 2019/0029620)- Robotic Arm for C-arm with flexible cable guide. 
Hermey (U.S. 2014/0033851)- Power supply line for robot. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOORENA KEFAYATI whose telephone number is (469)295-9078.  The examiner can normally be reached on M to F, 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.K./Examiner, Art Unit 2884         

/DANI FOX/Primary Examiner, Art Unit 2884